DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Persino, Reg. No. 58,082, on 4/16/2021.
The application has been amended as follows: 
Claim 1 is amended to recite (lines 25-30):
“a support member for mechanically supporting the display module, the support member having a first side facing the display module and a second side facing the printed circuit board, the second side of the support member including a recess in which an entire length of the heat transfer member is disposed such that the first portion of the heat transfer member is disposed between the second thermal interfacing material and the support member.”
Claim 3 is cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 3/31/2021 disclaiming the terminal portion of any patent US Patent No. 10798849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending app. no. 15999729 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 4-30 (renumbered 1-29) allowed. Claims 19-30 previously allowed
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-2 and 4-18, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“a support member for mechanically supporting the display module, the support member having a first side facing the display module and a second side facing the printed circuit board, the second side of the support member including a recess in which an entire length of the heat transfer member is disposed such that the first portion of the heat transfer member is disposed between the second thermal interfacing material and the support member.”
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835